Opinion by
Laweence, J.
At the trial, a representative sample of the letter openers and of the sheaths or cases were received in evidence as exhibits 1 and 2, respectively, and, at the joint request of counsel, the court ordered that said articles be sent to the customs laboratory for analyses. At a subsequent date, the laboratory report was placed in evidence. The laboratory report indicating that the letter opener, exhibit 1, is composed of nickel-plated steel, the handle of which is in part gold plated, and that the case, exhibit 2, is composed of brass and is gold plated, the claim of the plaintiff was overruled.